              Case 5:20-cv-03173-EJD Document 12 Filed 02/24/21 Page 1 of 2




 1   Yitzchak Zelman, Esq., (Admitted Pro Hac Vice)
     MARCUS & ZELMAN, LLC
 2   701 Cookman Avenue, Suite 300
 3   Asbury Park, New Jersey 07712
     Tel: (732) 695-3282
 4
     Fax: (732) 298-6256
 5   Email: yzelman@marcuszelman.com
 6
     Attorneys for Plaintiff

 7
 8                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
11
      BRUCE BEGG, on behalf of himself              C.A. No.: 5:20-cv-03173-EJD
      and all others similarly situated,
12
13                           Plaintiff
                                                          DISMISSAL ORDER
14
15    -against-
16
      PLANET BEAUTY, INC.,
17
18                           Defendant
19
20
     IT IS HEREBY ORDERED:
21
22
            THAT pursuant to the parties’ February 24, 2021 Notice of Voluntary
23
     Dismissal, all claims asserted against Defendant in Civil Action No: 5:20-cv-
24
     03173-EJD, are dismissed with prejudice as to the claims of the named Plaintiff,
25
     and without prejudice as to the claims of the class members; and
26
            THAT all parties shall bear their own attorneys’ fees and costs incurred in
27
     this action.
28




                                              -3-
           Case 5:20-cv-03173-EJD Document 12 Filed 02/24/21 Page 2 of 2




 1   SO ORDERED THIS ____________
                       24th       day of _____________,
                                          February      2021.
 2
 3
 4
                                _____________________________________
 5                              HONORABLE EDWARD J. DAVILA
 6
                                UNITED STATES DISTRICT JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       -4-
